Citation Nr: 1517959	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-12 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lumbar spine condition.

2.  Entitlement to service connection for a bilateral hip condition.

3.  Entitlement to service connection for a bruised tailbone.

4.  Entitlement to service connection for sciatic nerve disease.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to January 1986.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  A lumbar spine condition is not due to events in active service; degenerative joint disease (DJD) of the lumbar spine was not diagnosed within one year following the Veteran's discharge from active service in January 1986.

2.  A bilateral hip condition is not due to events in active service; DJD of the hips was not diagnosed within one year following the Veteran's discharge from active service in January 1986.

3.  The Veteran is not currently shown to have a diagnosed bruised tailbone disorder.

4.  The Veteran is not currently shown to have a diagnosed sciatic nerve disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine condition have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a bilateral hip condition have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for a bruised tailbone have not been met.     38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The criteria for service connection for a sciatic nerve disease have not been met.     38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre- adjudication notice by letter dated in January 2011.  An additional letter was sent in June 2013.

VA also has a duty to assist the Veteran in the development of the claims.  VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, provided the Veteran VA examination, and afforded the Veteran the opportunity to give testimony in support of his appeal, which he declined.   

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis


The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For some 'chronic diseases,' such as arthritis and organic diseases of the nervous system, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, Fed. Cir. 2013).   

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence. 

After careful consideration of all procurable and assembled data, the Board finds that service connection for a lumbar spine condition, a bilateral hip condition, a bruised tailbone, and sciatic nerve disease is not warranted.  

At the outset, the Board finds that the evidence of record fails to document a current disorder manifested by a bruised tailbone (or any residuals thereof) or sciatic nerve disease that is attributable to the Veteran's service.  See Boyer, supra.  Notably, service treatment records, post-service treatment records, and the March 2011 VA examination were negative for the claimed conditions.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise, i.e. whether there is a current disability.  In the absence of proof of such tailbone or sciatic nerve disabilities there are no valid claims for service connection.  

The question of whether the Veteran has lumbar spine and bilateral hip conditions is not in dispute.  What is in dispute however is whether such disabilities had their onset in service or are otherwise causally or presumptively related to the Veteran's service.   After review of the evidence, the Board finds service connection must be denied because the preponderance of the evidence is against such a finding.  

DJD is a "chronic disease" under 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.  Where a combination of manifestations sufficient to identify a 'chronic disease' in service, and establish chronicity at the time are present, any later manifestation of the same 'chronic disease' is subject to service connection unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

In his January 2011 claim, the Veteran alleged that his lumbar spine and hip conditions were the result of flipping his truck during service.  He indicated that he was driving a Caterpillar during field maneuvers in Germany, when he flipped the vehicle and had to climb out.  While the Veteran's service personnel records confirm he was in Germany, his military occupational specialty was a telecommunications center operation.  Such accident is not consistent with the circumstances of the Veteran's service.  

However, service treatment records do reveal the Veteran was a passenger in a motor vehicle accident in October 1985.  At the time of the accident, the Veteran complained of progressive right neck and left rib pain where the seat belt restrained him.  There were no fractures of the ribs and there were no neurological findings.  The Veteran did not complain of back or hip pain at the time of the accident.  Prior to that in November 1981, the Veteran complained of back pain following physical training exercise.  A lumbar spine disability was not diagnosed.  There were no further complaints in service, including at the time of the accident noted above.   

To the extent that the Veteran may be asserting that he had continued or ongoing problems with his back or hips, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Notably, there were no further back complaints in service after November 1981 and no complaints pertaining to the hip or backs at the time of the October 1985 accident.  The first post-service complaints of back and hip pain are dated in 2010, which is 24 years after the Veteran's separation from service, and the long time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).  

DJD of the hips and lumbar spine was not diagnosed until 2010.  Clearly, this is outside the one-year presumptive period for arthritis.   38 C.F.R. §§ 3.307, 3.309.  

As DJD of the lumbar spine and bilateral hips, was not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disabilities to service.  Here, the preponderance of the evidence is against a finding that the Veteran's  DJD of the lumbar spine and bilateral hips is the result of his active military service, to include a motor vehicle accident.  

After a review of the claims folder (including service treatment records) and physical examination of the Veteran, the March 2011 VA examiner opined DJD of the bilateral hips and lumbar spine was not related to his active service.  More specifically, the conditions were found not to be related to the motor vehicle accident.  

In sum, there is no currently diagnosed disability manifested by a bruised tailbone or sciatic nerve disease.  A chronic lumbar spine or bilateral hip condition was not diagnosed during service or for many years thereafter.  The competent and probative evidence does not establish a link between a lumbar spine and bilateral hip condition and active service.  The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claims, and the appeals must therefore be denied.  38 U.S.C.A § 5107(b).   


ORDER

Entitlement to service connection for a lumbar spine condition is denied.

Entitlement to service connection for a bilateral hip condition is denied.

Entitlement to service connection for a bruised tailbone is denied.

Entitlement to service connection for sciatic nerve disease is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


